DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are pending.

Election/Restrictions
Applicant’s election of Group I, claims 1-7, in the reply filed on 31 May 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 8-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 May 2022.
Claims 1-7 are presented for examination herein.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) filed 09/02/2020 has been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Claim Objections





Claims 2-7 are objected to because of the following informalities:  Claims 2-7 which are dependent on claim 1 should be amended to recite “The seal formulation of claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over RANKIN (US 2014/0314877 A1).
Rankin (US 2014/0314877 A1) is primarily directed towards an intra-mammary teat sealant and a corresponding method of forming a physical barrier in the teat canal of a non-human animal for prophylactic treatment of mammary disorders during the animal’s dry period (abstract).
Regarding claims 1-2, Rankin discloses a teat seal formulation comprising non-toxic heavy metal salt in a gel base (paragraph [0009]).  Rankin discloses that the amount of the non-toxic heavy metal salt is at least about 30% by weight and that the non-toxic heavy metal salt includes zinc oxide(paragraph [0009]).
	Although Rankin discloses a teat seal formulation comprising non-toxic heavy metal salt including zinc oxide in a gel base, wherein the amount of the non-toxic heavy metal salt is at least about 30% by weight, the amount of at least about 30% by weight of including zinc oxide overlaps the instantly claimed range of “at least 40% by weight ” and “from 40% to 70% by weight”, recited in claims 1 and 2, respectively.  Therefore, this rejection is made under 35 U.S.C. 103.  The amount of at least about 30% by weight of including zinc oxide disclosed by Rankin overlaps the “at least 40% by weight ” and “from 40% to 70% by weight”, recited in claims 1 and 2, respectively.  Thus, the claims are rendered prima facie obvious.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also MPEP 2144.05.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rankin as applied to claims 1-2 above, and further in view of LEECH (US 2012/0022038 A1) as evidenced by ECKMAN (US 2011/0091547 A1)
Regarding claims 3 and 7, the composition of claim 1 is described above in section 10.
Rankin does not specifically teach that the composition includes a thixotrophic agent.  The deficiency is made up for by the teachings of Leech.
Leech is primarily directed towards a formulation for administration to the teat canal of a mammary gland of an animal (abstract).
Regarding claims 3 and 7, Leech teaches a formulation for administration to the teat canal of the mammary gland of an animal (paragraph [0038]).  Leech teaches that the composition includes a carrier that may be a gel (paragraph [0078]).  Leech teaches that the composition may include additives to provide required physical properties and behavior including thickening agent further including Aerosil 200 (e.g. thixotropic agent) (paragraph [0089]).  As evidenced by Eeckman, Aerosil 200 is anhydrous colloidal silica (paragraph [0171]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a thickening agent including Aerosil 200 (e.g. colloidal anhydrous silica/thixotropic agent) into the composition disclosed by Rankin, which comprises non-toxic heavy metal salt including zinc oxide in a gel base, wherein the amount of the non-toxic heavy metal salt is at least about 30% by weight.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain a teat seal composition with required thickness by adding Aerosil 200 as a thickening agent (e.g. colloidal anhydrous silica/thixotropic agent), and reasonably would have expected success because Rankin discloses a teat seal formulation comprising non-toxic heavy metal salt including zinc oxide in a gel base, wherein the amount of the non-toxic heavy metal salt is at least about 30% by weight (paragraph [0009]).  Leech teaches a formulation for administration to the teat canal of the mammary gland of an animal (paragraph [0038]).  Leech teaches that the composition includes a carrier that may be a gel (paragraph [0078]).  Leech teaches that the composition may include additives to provide required physical properties and behavior including thickening agent further including Aerosil 200 (e.g. thixotropic agent) (paragraph [0089]).  As evidenced by Eeckman, Aerosil 200 is anhydrous colloidal silica (paragraph [0171]).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rankin as applied to claims 1-2 above, further in view of LEECH (US 2012/0022038 A1)  as evidenced by ECKMAN (US 2011/0091547 A1) as applied to claim 3 above, and further in view of AHMED (US 2007/0275070 A1)
Regarding claims 4-6, the composition of claim 3 is described above in section 11.
Rankin does not specifically amount of Aerosil 200 (e.g. thixotropic agent) including from 0.1% to 1.5% (e.g. claim 4), from 0.6 to 1.0% (e.g. claim 5), and approximately 0.8% (e.g. claim 6).  The deficiency is made up for by the teachings of Ahmed.
Ahmed is primarily directed towards a composition for use as barrier teat dips (abstract).
Regarding claims 4-6, Ahmed teaches an amount of thickening agent included in the teat dip composition ranging from 0.1% to about 10% by weight of the composition, where the viscosity of the composition is optimized to impart vertical clinging of the product onto a teat which minimizes dripping of the product to avoid wastage and is advantageous in teat dip formulations (paragraph [0083]).  
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a teat seal composition comprising non-toxic heavy metal salt including zinc oxide in a gel base and Aerosil 200 as a thickening agent (e.g. colloidal anhydrous silica/thixotropic agent); wherein the amount of the non-toxic heavy metal salt is at least about 30% by weight; and the amount of the Aerosil 200 is from 0.1% to about 10% by weight of the composition.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain a composition with a viscosity that imparts vertical clinging of the composition onto a teat which minimizes dripping of the product to avoid wastage and is particularly advantageous to teat dip formulations.  The person of ordinary skill in the art would have reasonably expected success because Rankin discloses a teat seal formulation comprising non-toxic heavy metal salt including zinc oxide in a gel base, wherein the amount of the non-toxic heavy metal salt is at least about 30% by weight (paragraph [0009]).  Leech teaches a formulation for administration to the teat canal of the mammary gland of an animal (paragraph [0038]).  Leech teaches that the composition includes a carrier that may be a gel (paragraph [0078]).  Leech teaches that the composition may include additives to provide required physical properties and behavior including thickening agent further including Aerosil 200 (e.g. thixotropic agent) (paragraph [0089]).  As evidenced by Eeckman, Aerosil 200 is anhydrous colloidal silica (paragraph [0171]).  Ahmed teaches an amount of thickening agent included in the teat dip composition ranging from 0.1% to about 10% by weight of the composition, where the viscosity of the composition is optimized to impart vertical clinging of the product onto a teat which minimizes dripping of the product to avoid wastage and is advantageous in teat dip formulations (paragraph [0083]).
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention has been collectively taught by the combined teachings of the references.

Conclusion and Correspondence
	No claims are found allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619





/Robert T. Crow/Primary Examiner, Art Unit 1634